February 20, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   IN THE MATTER OF J.W., A JUVENILE

NO. 14-12-00675-CV

                     ________________________________

       This cause, an appeal from an adjudication and disposition order, signed
May 24, 2012, was heard on the transcript of the record. We have inspected the
record and find error. We therefore order the adjudication and disposition order of
the court below REVERSED and RENDER judgment that the petition alleging
delinquent conduct be dismissed with prejudice.

      We order appellee, The State of Texas, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.